FILE COPY




   BRIAN QUINN
    Chief Justice
                                Court of Appeals                            VIVIAN LONG
                                                                                Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                P. O. Box 9540
                                                                              79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                  (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                    January 30, 2015

Larry Carter
TDCJ-ID#1843397
Clement's Unit
9601 Spur 591
Amarillo, TX 79107

RE:       Case Number: 07-13-00133-CR
          Trial Court Case Number: 1272810D

Style: Larry Carter v. The State of Texas

Dear Counsel:

        The Court received your letter requesting the actual cost of copies of the
Appellant’s brief and State’s brief in the referenced matter. Payment must be made in
full payable to the Court of Appeals by money order or cashier’s check. The cost for
these copies including postage is $11.08.

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK